DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Thomas (Reg. No. 52,283) on 9.6.2022.
The application has been amended as follows: 
In claim 1, pg. 2, line 4, replace “contact element” with –contact elements-- at the end of the line.
In claim 1, pg. 3, line 4, replace “second foil” with –second foil substrate--.
In claim 4, line 5, insert –the-- before “first contact portions--.
In claim 4, line 7, replace “second contact portion” with –second contact portions--.
In claim 4, line 8, replace “second contact portion” with –second contact portions--.
In claim 4, line 11, replace “this galvanic” with –said galvanic--.
In claim 6, pg. 5, line 1, replace “a galvanic” with –the galvanic--.
In claim 6, pg. 5, line 2, replace “second contact portion” with –second contact portions--.
In claim 6, pg. 5, line 5, replace “this galvanic” with –said galvanic--.
Cancel claims 10-15 and 20-23 (the claims are not eligible for a rejoinder).

Allowable Subject Matter
Claims 1, 3-9  and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) each of the electrical contact elements comprises a first contact portion and an opposite second contact portion, wherein the first and second contact portions are galvanically connected to each other by a connecting portion, a cavity provided in the second foil substrate, said cavity for reducing or compensating a distance difference between the first foil substrate and the second foil substrate caused by the thickness of the electronic component, wherein the cavity is formed by (MPEP 2113) removing a foil substrate material of the second foil substrate, such that the cavity extends into the second foil substrate, from its first main side towards its second main side, such that the second foil substrate comprises a reduced thickness at a location where the cavity is formed, and wherein the electronic component is arranged within said cavity as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 11-15, filed 6.13.2022, with respect to overcoming the drawing and specification objections, and, the 35 USC 112 rejections of the previous Office Action (OA) have been fully considered and are persuasive.  Claims 1, 3-9  and 16-19 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894